Exhibit 10.17



SCHEDULE OF EXECUTIVES WITH MANAGEMENT CONTINUITY AGREEMENTSTitleNameYears /
Comp*Excise Tax Gross Up?Chairman, President and Chief Executive Officer Robert
M. Patterson 3 YExecutive Vice President, Chief Financial Officer Bradley C.
Richardson 2 NSenior Vice President, Chief Commercial Officer Michael A.
Garratt 2 NSenior Vice President, President of DistributionScott J. Horn2NSenior
Vice President, General Counsel and Secretary Lisa K. Kunkle 3 YSenior Vice
President, Global Operations and Process Improvement M. John Midea,
Jr. 2 NSenior Vice President, President of Color, Additives and Inks Woon Keat
Moh 2 NSenior Vice President, President of Specialty Engineered
Materials Christopher L. Pederson 2 NSenior Vice President, Mergers &
Acquisitions Joel R. Rathbun 2 NSenior Vice President, Chief Human Resources
Officer João José San Martin Neto 2 N

* Years of compensation payable upon change of control



